El Juez Asociado Se. Sulzbachee
emitió la siguiente opinión del Tribunal:
Esta es una apelación de la Corte de Distrito de Hu-*302macao por José Texidor Ortiz condenado por homicidio voluntario. Al celebrarse la vista en este Tribunal el Hon. Fiscal representó al “Pueblo de Puerto Rico”, no teniendo representación el apelante. Aparece de los autos que’ el acusado renunció al iuicio por jurado y que fué juzgado por •el Tribunal. También se desprende de los autos que des-pués de celebrarse el juicio en la Corte de Distrito el abo-gado del acusado presentó una moción apelando' para ante este Tribunal Supremo cuya apelación le fué concedida. Al presentar esta moción el abogado simplemente expresó que debía haberse aplicado á esta causa el artículo 209, inciso 3, del Código Penal, que califica el delito de homici-dio voluntario. Este Tribunal ha resuelto repetidas veces que para revisar errores cometidos por las Cortes de Distrito ■el acusado debe hacer sus excepciones durante el juicio oral, las que deben consignarse en un pliego de excepciones’ ■que deberá firmar el Juez ó Tribunal y presentarse en esta Corte Suprema. De ninguna otra manera puede determi-nar esta Corte si el Tribunal sentenciador ha cometido algún error.
También hemos resuelto que los errores que aparezcan de los autos no es necesario ^ue se consignen en un pliego de ■excepciones, pero puede hacerse mención de ellos en el ■escrito formalizando la apelación y aún el Tribunal de oficio puede considerar tales errores. En esta causa no hay plie-go de excepciones y no es posible que este Tribunal pueda determinar si el Tribunal sentenciador ha cometido algún ■error. Ni tampoco encuentra este Tribunal error alguno en los autos. Por lo tanto, debe confirmarse la sentencia de la Corte de Distrito.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Plernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.